Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 12/7/20.  Claims 1,3,9-17,19 are amended.  Claims 2,5,7-8 and 20 are cancelled and claims 21-23 are added.  Claims 1,3-4,6,9-19 and 21-23 are pending.
The previous 112 first paragraph rejection of claims 19-20 are withdrawn due to the amendment.
Claim Rejections - 35 USC § 103
Claims 1,3-4,9-19,21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas ( 6221420) in view of Schilling ( 2014/0099424) and Moroni ( 2015/0164113).
For claims 1,10,18,22,23. Thomas discloses a process for forming thermally-inhibited flour which is a granular non-pregelatinized flour.  The flours that are substantially completely inhibited will resist gelatinization and a lower percentage breakdown in viscosity.  Thomas discloses the thermally-inhibited flour exhibit characteristic of chemically cross-linked starch.  The process comprises the steps of dehydrating the flour to anhydrous or substantially anhydrous and heat-treating the dehydrated flour with sufficient heat dry heat at an appropriated pH to provide starch with functional characteristics similar to those of a chemically cross-linked starch.  The flours may be derived from any native source including corn, rice, waxy rice etc..  The appropriated pH includes values covering from about 6.5 to about 7.5.  The thermal dehydration is carried out at temperature can be lower than 100 degrees C.  The heat-treating step is carried out at temperature of 120-180 degrees C for a time of 1-20 hours.  The thermally-inhibited flour is used in foods.  The flour is dehydrated to a moisture content of less than 1%.  
The Thomas process differs from the method of claims 1,3-4,6,9,22-23  and product-by-process claim 10 in that Thomas discloses to inhibit the flour instead of the grain.  Thomas does not disclose the moisture content after dehydration as in claims 1,9,10.
Schilling discloses a method for preparing grain flour comprising the steps of soaking grain in water, drying the soaked grain at a temperature of about 38-82 degrees C, heat treating the dried grain at a temperature of about 90-200 degrees C and grinding the unpolished grain into whole grain flour or meal with the advantages of increased shelf-life.  The heat treating process stabilizes the oil which is present in the outer layer of the grains.  ( see paragraphs 0017,0019,0021-0029,0032,0033,0036)
Moroni teaches to soak food grain at an acid pH of between 2-7, preferably between 3-5.5.  The soaking at acidic pH is beneficial in reducing anti-nutritional factors in food grains. The factors includes phytic acid which hinders the nutritional benefits of food grains.  It may be advantageous to control pH for optimal reduction of anti-nutritional factors and inhibition of spoilage. ( see paragraphs 0001,0003,0033,0034,0036,0051) 
Thomas discloses process for forming thermally-inhibited flour.  As shown in Schilling, grain can be heat-treated comprising the steps of dehydrating and then heat-treating which are the same sequence of steps disclosed in Thomas.  It would have been obvious to one skilled in the art to perform the steps disclosed in Thomas on the grains instead of the flour as carrying out the process in different sequence to obtain the same product.  The change in sequence would have been an obvious matter of choice depending on the preference of working with grain or flour.  When grains are used in the Thomas process, it would have been obvious to soak the grain as taught in Schilling and to use dehulled and debranned grain when the nutrition provided by the outer layer is not desired.  This would have been an obvious matter of preference.  Thomas teaches to form the slurry of flour at pH of about 6.5 to about .
Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 
In the response, applicant argues Thomas does not disclose all the elements as claimed.  This argument is not persuasive.  It’s already acknowledged that Thomas does not disclose all the elements as claimed.  The rejection is not a 102 rejection.  The difference between the Thomas and the claimed method is the use of the starting material of flour versus grain.  The Schilling reference is used to show that grain can be subjected to treatment steps such dehydrating and heating.  Thus, it would have been obvious to one skilled in the art to use grain instead of flour to carry out the method which give the same end product.  The selection of using flour to carry out the thermal inhibition and omitting the milling step after the flour is treated or using grain to carry out the inhibition and milling after the treatment to give a thermally inhibited flour would have been an obvious matter of preference as both starting materials give the same end result.    The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  If it is known that grain can be dehydrated and then heat treated, then it would have been obvious to one skilled in the art to use grain in the Thomas process as using alternative form of the material when it is known as shown in Schilling as the material can be processed through the sequence of steps disclosed in Thomas. 
As to the moisture content of about 2-5%, the claimed moisture content of about 2% indicates that the moisture content can be a little less than 2 which is not seen to be patentably distinct from the 1% disclosed in Thomas.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 
Applicant further argues that the claimed method steep grain in a buffered solution having pH from about 5.5-6.5; Thomas instead discloses adjusting starch or flour pH to neutral or higher.  The issue of using grain versus flour is addressed above.   Thomas teaches to form the slurry of flour at pH of about 6.5 to about 7.5.  When working with the grains, it would have been obvious to follow the same guideline.  Furthermore, Moroni teaches to soak food grain at pH of between 2-7 to reduce anti-nutritional factors in grains.  Thus, it would have been obvious to soak the grain at the pH 2-7 to obtain the benefits taught in Moroni.  The claimed range falls within the ranges disclosed in Thomas and Moroni.   Applicant further argues that Thomas discloses broad time and temperature parameters, it does not disclose or suggest that it can make thermally inhibited flour having no viscosity breakdown in the time and temperature claimed.  This argument is not persuasive.  Thomas discloses a method of forming thermally inhibited flour and discloses the time and temperature.  Thus, all the time and temperature disclosed in the reference are capable of forming thermally inhibited flour and applicant had not shown to the contrary.  The claimed time and temperature fall within the ranges disclosed in Thomas.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  Furthermore, the instant specification and previous claims recite the broad temperature of 120-180 degrees C and 1-20 hours as in Thomas.  Thus, there is no establishing of criticality or unexpected result over the ranges now claimed.   Applicant points to examples  of Thomas to show that the heating is done at 160 for longer period of time while the claimed method makes the most heat stable starches at the parameters as set forth in claim 1.   This 
Applicant further argues the combination of Shilling does not disclose or suggest how to modify Thomas’s broad ranges to select the parameters claimed.  The Shilling reference is not relied upon to modify Thomas to arrive at the claimed parameters because Thomas already discloses the claimed parameters of time and temperature.  The Shilling reference is only relied upon to show that grain can be subjected to sequence of steps of dehydrating and heating.  Thus, it would have been obvious to one skilled in the art to use grain as the starting material in the Thomas process.
With respect to the Moroni reference, applicant argues the combination of Moroni and Thomas would not motivate one having ordinary skill in the art to modify the reference teaching to read on the claims at least because Thomas discloses that starch and flour are less thermally inhibited at the pH is lowered.  The examiner respectfully disagrees.  Thomas teaches to form the slurry of flour at pH of about 6.5 to about 7.5.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).hen working with the grains, it would have been obvious to follow the same guideline. With respect to claim 3 about 6 means that the pH can be a little about 6 and would encompass the about 6.5 disclosed in Thomas.  One skilled in the art would readily follow such guidance on the pH when the starting material is grain.  Furthermore, Moroni teaches to soak food grain at pH of between 2-7 to reduce anti-nutritional factors in grains.  Thus, it would also have been obvious to soak the grain at the pH 2-7 to obtain the benefits taught in Moroni.  Applicant makes reference to paragraph 0004 of Moroni; however, the paragraph is a discussion of Liang report; it is not directed to the Moroni method.  In paragraph 0033, Moroni discloses that it is beneficial to soak food grain at acid pH to control the growth of unwanted yeasts and bacterial.  In paragraph 0034, Moroni further discloses that the pH may be achieved using buffers such as organic acid. Thus, it is known to control pH by organic acid and not just lactic acid bacteria solution.  The Moroni reference is only relied upon to show the advantage of soaking grain at acidic pH to further show the obviousness of having pH in the claimed range which is also disclosed in Thomas.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 28, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793